PARKER, J.
The record on appeal contains no assignment of error. The defendant, an indigent, was represented at his trial and on this appeal by court-appointed counsel. Counsel for appellant in his brief has stated that he has searched the-record proper and is unable to ■find anything therein which merits this Court’s consideration.' We have also carefully examined the record' and can find no prejudicial error therein. There was ample evidence tc support the verdict of *520the jury. Defendant was positively identified by an eyewitness to the robbery. The sentence imposed was within statutory limits. Upon careful review of the entire record we find
No error.
MallaRD, C.J., and BRItt, J., concur.